NESBITT, Judge
(specially concurring):
I concur in the result reached by the majority opinion, but upon an entirely different basis.
In my view, a discussion as to which law is applicable is completely unnecessary to the disposition of this cause because under either statute the subject records are not exempt from inspection. This is true because each statute by its very terms applied to the personnel files of “employees.” Carl Brown, by his death, has most assuredly ceased to be an employee of the Dade County school system. On this basis, then, I agree with the majority that the medical records and employee evaluations are open to inspection by The Miami Herald.